Citation Nr: 1450278	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as a result of participation in Project Shipboard Hazard and Defense (SHAD) upon the U.S.S. Herbert J. Thomas, and to include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disability, to include as a result of participation in Project Shipboard Hazard and Defense (SHAD) upon the U.S.S. Herbert J. Thomas, and to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Where a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues on appeal were previously characterized as service connection for chronic eye infections and psoriasis.  In accordance with Clemons, the issues have been re-characterized above to include all eye and skin disorders, however diagnosed.

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 videoconference hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he was exposed to Agent Orange as a result of his duties aboard the USS Herbert J. Thomas when he was stationed in Vietnam from September 1966 to February 1967.  More specifically, he alleges that the USS Herbert J. Thomas operated in the Mekong River Delta in December 1966 and that between October and January 1966, the ship was sprayed by Agent Orange by a plane.  VA records demonstrate that the USS Herbert J. Thomas did operate on the Mekong River Delta during December 1966.  What is unclear from the record, however, is if the Veteran was stationed on the USS Herbert J. Thomas during this month.  Accordingly, the claim must be remanded to obtain the Veteran's personnel records in order to determine if the Veteran was stationed on the USS Herbert J. Thomas during December 1966 in order to determine if the Veteran is entitled to the presumption of being exposed to herbicides, to include Agent Orange. 

The Veteran additionally asserts that his eye and skin disabilities are related to his ship's involvement in Project SHAD, which involved testing of chemical and biological warfare agents and stimulants.  A March 2004 letter from the Under Secretary for Health confirms the Veteran's involvement in such tests and thus exposure in conceded.  Presently, then, the evidence of record demonstrates eye and skin disabilities and in-service exposure to chemical agents.  The evidence does not, however, show that the Veteran's disabilities are related to such exposure.  As the evidence of record indicates that there may be a link between the Veteran's service and any existing eye and skin disabilities, a VA examination is necessary.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the National Personnel Records Center and request a copy of the Veteran's complete personnel record in order to determine if the Veteran was stationed on the USS Herbert J. Thomas during December 1966 when is operated on the Mekong River Delta.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Conduct any and all development necessary following the receipt of the Veteran's personnel files as it pertains to the Veteran's claimed in-service exposure to Agent Orange.

3.  Thereafter, afford the Veteran VA eye and skin examinations.  After reviewing the claims file and conducting any necessary tests and examinations, the examiner (or examiners) is asked to address the following:

a. For each eye disability diagnosed on examination, if any, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any currently diagnosed eye disability is related to active military service, to include exposure to chemicals used in Project SHAD.
b. If exposure to herbicides, to include Agent Orange, is conceded based on a determination that the Veteran served on the USS Herbert J. Thomas in December 1966 AND the Veteran is diagnosed with an eye disability that is NOT an herbicide presumptive condition, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's eye disability is directly related to exposure to herbicides, to include Agent Orange, during military service.
c. For each skin disability diagnosed on examination, if any, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the skin disability is related to active military service, to include exposure to chemicals used in Project SHAD.
d. If exposure to herbicides, to include Agent Orange, is conceded based on a determination that the Veteran served on the USS Herbert J. Thomas in December 1966 AND the Veteran is diagnosed with a skin disability that is NOT an herbicide presumptive condition, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's skin disability is directly related to exposure to herbicides, to include Agent Orange, during military service.

The entire claim file, to include any relevant documents in the Veteran's electronic claim file in Virtual VA, must be made available to the examiner, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All clinical findings should be reported in detail.

4.  Then, readjudicate the issues on appeal.  If any benefit sought is denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



